
	
		III
		110th CONGRESS
		1st Session
		S. RES. 139
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Inhofe (for himself
			 and Mr. Akaka) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		
			April 18, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending General Peter J. Schoomaker for
		  his extraordinary dedication to duty and service to the United States.
		  
	
	
		Whereas General Peter J. Schoomaker, the 35th Chief of
			 Staff of the United States Army, will be released from active duty in April
			 2007, after over 35 distinguished years of active Federal service;
		Whereas General Schoomaker, a native of Wyoming, graduated
			 from the University of Wyoming in 1969, served in a variety of command and
			 staff assignments with both conventional and special operations forces,
			 including participation in numerous combat operations, such as Desert One in
			 Iran, Urgent Fury in Grenada, Just Cause in Panama, Desert Shield/Desert Storm
			 in Southwest Asia, and Uphold Democracy in Haiti, and supported various
			 worldwide joint contingency operations, including those in the Balkans;
		Whereas General Schoomaker has been awarded the Defense
			 Distinguished Service Medal, 2 Army Distinguished Service Medals, 4 Defense
			 Superior Service Medals, 3 Legions of Merit, 2 Bronze Star Medals, 2 Defense
			 Meritorious Service Medals, 3 Meritorious Service Medals, the Joint Service
			 Commendation Medal, the Joint Service Achievement Medal, the Combat Infantryman
			 Badge, the Master Parachutist Badge and HALO Wings, the Special Forces Tab, and
			 the Ranger Tab;
		Whereas General Schoomaker was recalled from retirement,
			 spent the last 4 years of his career in the highest position attainable in the
			 Army, and has proven himself a tremendous wartime leader who has demonstrated
			 unselfish devotion to the Nation and the soldiers he leads;
		Whereas General Schoomaker’s efforts to prepare the Army
			 to fight a long war today while transforming it for an uncertain and complex
			 future have been unprecedented;
		Whereas General Schoomaker has demonstrated strategic
			 leadership and vision and has had a remarkably positive and lasting impact on
			 the Army by leveraging the momentum of the Global War on Terror to accelerate
			 the transformation of the Army;
		Whereas General Schoomaker, through modularization,
			 rebalancing the total Army, development of a force generation model,
			 restationing, and restructuring the Future Combat Systems, kept the Army
			 focused on developing capabilities to meet traditional, irregular,
			 catastrophic, and disruptive challenges threatening the interests of the United
			 States;
		Whereas General Schoomaker recognized that technological
			 and organizational change requires intellectual and emotional transformation
			 and tirelessly cultivated a learning and adaptive Army culture, while
			 reaffirming the predominance of the human dimension of war;
		Whereas General Schoomaker reflected the spirit of the
			 warrior ethos he sought to instill in the United States Army—always placing the
			 mission first, never accepting defeat, never quitting, and never leaving a
			 fallen comrade;
		Whereas General Schoomaker exemplifies the nonnegotiable
			 characteristics exhibited by all great leaders—a strong sense of duty, honor,
			 courage, and a love of country;
		Whereas General Schoomaker has been selfless in his
			 service to the Nation through peace and war;
		Whereas one of General Schoomaker’s predecessors, George
			 C. Marshall, once remarked that it is not enough to fight, it is the
			 spirit we bring to the fight that decides the issue; and
		Whereas when history looks back at the Army's 35th Chief
			 of Staff, it will be clear that he had the spirit at a critical time in the
			 Nation’s history: Now, therefore, be it
		
	
		That the Senate—
			(1)commends General
			 Peter J. Schoomaker for his extraordinary dedication to duty and service to the
			 United States throughout his distinguished career in the U.S. Army; and
			(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to
			 General Peter J. Schoomaker.
			
